DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for sealed computer chassis with heat spreading structure from components, does not disclose, teach or suggest, following subject matter in claims:  
a heat spreader including a plurality of thermally-conductive protrusions extending from a first surface of the heat spreader, adjacent ones of the plurality of thermally-conductive protrusions being separated by a gap across the first surface, the first surface of the heat spreader being opposite a second surface
 an intermediate thermally-conductive layer positioned in thermal contact with and between (a) each of the plurality of thermally-conductive protrusions and (b) a respective one of the one or more microprocessors or the one or more memory devices; and
a thermal pad positioned in thermal contact with the second surface of the heat spreader, the thermal pad being positioned adjacent to an interior wall of the sealed computer chassis housing opposite to the heat sink.

Prior arts, May, Gill, Hughes and Shanbhogue disclose related structural elements for sealed computer chassis with heat spreading structure from components, but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835